From a conviction for violating the prohibition law, the defendant appealed.
The evidence adduced upon the trial of this case was in conflict. There was sufficient evidence to support the verdict of the jury, and to sustain the judgment. Throughout the entire trial no ruling of the court was invoked upon the admission of the testimony, and hence no exception reserved in this connection.
The only insistence of error here is the refusal by the court to give the general affirmative charge requested in writing by defendant. This insistence is based upon the contention that the state failed to prove that the offense complained of was committed within 12 months before the commencement of this prosecution.
It does not appear that this matter was brought to the attention of the trial court before the argument of the case was concluded. This the circuit court rules require, and, in the absence of a compliance therewith, in this connection, the trial court will not be put in error for refusing the affirmative charge predicated upon failure of proof as to time, venue, or any other point not involving a substantive right of defense. The purpose of this rule is manifest, for, if the question is properly brought to the attention of the trial court, proof of such omission must be permitted by the court at any time before the conclusion of the argument in the case. Under the status here we need not consider such merit, if any, as may appear in this, the only insistence of error. See circuit court rule 35, 175 Ala. xxi, xxii. The record proper is free from error. Let the judgment appealed from be affirmed.
Affirmed.